                      Case 2:20-cv-01034-JCM-DJA Document 7 Filed 06/22/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    HURRICANE ELECTRIC LLC,                               Case No. 2:20-CV-1034 JCM (DJA)
                 8                                          Plaintiff(s),                    ORDER
                 9           v.
               10     MILLENNIUM FUNDING, INC., et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is Neil D. Greenstein’s (“petitioner”) verified petition for
               14     permission to practice pro hac vice.       (ECF No. 6).      Local Rule IA 11-2 provides that
               15     “[a]pplications must be by verified petition on the form furnished by the clerk.” LR IA 11-
               16     2(a). Petitioners are not permitted to alter or amend the form.
               17            Nonetheless, petitioner changed the language on page 4, thereby removing the notary
               18     public’s signature and seal and replacing it with “I hereby declare under penalty of perjury under
               19     the laws of the United States of America, in accordance with 28 U.S.C. section 1746, that the
               20     foregoing is true and correct.” (ECF No. 6 at 4).
               21            Accordingly,
               22            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that petitioner’s verified
               23     petition for permission to practice pro hac vice (ECF No. 6) be, and the same hereby is,
               24     DENIED.
               25     ...
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01034-JCM-DJA Document 7 Filed 06/22/20 Page 2 of 2



                1            IT IS FURTHER ORDERED that petitioner shall refile the petition in the form furnished
                2     by the clerk, bearing the notary public’s signature and seal, in compliance with LR IA 11-2(a)
                3     within 7 days of this order.
                4            DATED June 22, 2020.
                5                                                __________________________________________
                                                                 UNITED STATES DISTRICT JUDGE
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
